IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF:                             :   No. 2774 Disciplinary Docket No. 3
                                              :
PHILLIP F. DRINKWATER III A/K/A               :   No. 7 DB 2021
PHILLIP FRANCIS DRINKWATER III                :
                                              :   (Supreme Court of New Jersey, D-156
                                              :   September Term 2019)
                                              :
                                              :   Attorney Registration. No. 62058
                                              :
                                              :   (Out of State)



                                            ORDER



PER CURIAM


        AND NOW, this 5th day of April, 2021, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Phillip F. Drinkwater, III, a/k/a Phillip Francis Drinkwater, III, is suspended from the

practice of law for a period of six months in the Commonwealth of Pennsylvania,

reciprocal to a suspension of the same length imposed in New Jersey. He shall comply

with all the provisions of Pa.R.D.E. 217.